DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 9-20 in the reply filed on 09/29/2022 is acknowledged.Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/29/2022.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ge et al. (US20210268727A1) in view of Zlobinski et al. (US5067251).
Regarding Claims 9-13, Ge teaches a system including: 
A powder platform (bed) configured to receive layers of powder particles (See Claim 9) 
A vapor source (vapor generator) capable of forming a vapor including from a liquid (See Claim 9) 
A vapor deposition system configured to deposit vapor on the surface of the powder bed (See Claim 9);
Ge teaches a vapor source such as a boiler may be used to vaporize a liquid [0020], that a compressor may be used to pressurize the vapor introduce it to the chamber [0020] and that pumps may be used to move vapor [0027] where a vapor is deposited through nozzles [0026] but does not teach a drying subsystem capable of heating the vapor to remove liquid and dry the vapor. However, Zlobinski teaches a heater equipped with a pre-trap chamber at an upstream side of an inlet so that gas products and solvent (liquid) drawn into the chamber can be separated to remove liquid and readily condensable vapor forms of solvent and where solvent collected in the pre-trap is heated to vaporize it and pass it through the pump; (Col. 2, Lines 28-41) this is done for the purpose of removing liquid solvent slugs which if drawn into a pump can damage it (Col. 1, Lines 29-37). Therefore, one of ordinary skill in the art would have been motivated to add a drying subsystem to the vapor source of Ge for the purpose of removing liquid in the vapor phase to be deposited as liquid so as to reduce damage to equipment such as the compressor or the recirculating pumps of Ge. 
Regarding Claims 11-12, Ge teaches a branching distribution system is used for the vapor deposition (See 154 of Figure 1B)


Claim(s) 14-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ge et al. (US20210268727A1) in view of Zlobinski et al. (US5067251) and in further view of Lee et al. (US20130267045A1). 
Regarding Claim 14-15, and 17-18, and 20, Ge in view of Zlobinski do not teach the vapor deposition subsystem includes a pair of parallel plates where a fist plate defines a plurality of openings and where the second plate has a first surface facing the first plate and a second surface adjacent to a plenum space. However, Lee teaches an apparatus for depositing chemical vapor in a chamber [0002-0003] where the gas distribution system comprises a shower head having a supply plenum where the shower head is comprised of a first plate with a plurality of openings and a second plate adjacent to the supply plenum and having a surface facing the first plate [0021-0022] (See Figure 2). Therefore. one of ordinary skill in the art would have been motivated to modify the vapor deposition system of Ge to include first and second plates as claimed for the purpose of even distributing vapor across the powder bed of Ge. See claim 9 rejection for other limitations. 
Regarding Claim 16, Ge teaches a valve may control the delivery of vapor [0026] 

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ge et al. (US20210268727A1) in view of Zlobinski et al. (US5067251) and in further view of Lee et al. (US20130267045A1) and in further view of Junkins (US1975104)
Regarding Claim 19, Ge teaches a boiler to generate vapor but does not teach a piston system couples to the boiler. However, Junkins teaches a means for controlling vapor generators, where a piston system is used to control the vapor outlet temperature and pressure (Col. 4, Lines 63-73) Therefore, one of ordinary skill in the art would have been motivated to couple a piston system to the boiler of Ge for the purpose of controlling temperature and pressure such as by shut off valves. See Claim 15 rejection for other limitations. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691. The examiner can normally be reached Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 5712726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO D MORALES/Examiner, Art Unit 1738